

113 S1736 IS: Support Earned Recognition for Veterans Act
U.S. Senate
2013-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1736IN THE SENATE OF THE UNITED STATESNovember 19, 2013Mr. Durbin (for himself, Mr. Burr, Mr. Grassley, Mr. Harkin, and Mr. Kirk) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend titles 5 and 38, United States Code, to clarify the veteran status of an individual based on the attendance of the individual at a preparatory school of a service academy, and for other purposes.1.Short titleThis Act may be cited as the Support Earned Recognition for Veterans Act or the SERVe Act.2.Clarification of veteran status(a)Clarification of definition of military serviceSection 101 of title 38, United States Code, is amended—(1)in paragraph (21)(D), by inserting after Naval Academy the following: (but, except for purposes of chapter 17 of this title in accordance with section 107(e)(2), does not include any service performed by a student at a preparatory school of a service academy who is not otherwise a member of the Armed Forces);(2)in paragraph (22), by inserting before the period at the end the following: or, except for purposes of chapter 17 of this title in accordance with section 107(e)(2), duty performed by a student at a preparatory school of a service academy who is not otherwise a member of the Armed Forces; and(3)in paragraph (23), by adding after the period at the end the following: Except for purposes of chapter 17 of this title in accordance with section 107(e)(2), such term does not include duty performed by a student at a preparatory school of a service academy who is not otherwise a member of the Armed Forces..(b)Service deemed not To be active serviceSection 107 of title 38, United States Code, is amended by adding at the end the following new subsection:(e)(1)Except as provided by paragraph (2), duty performed by a student at a preparatory school of a service academy who is not otherwise a member of the Armed Forces shall not be deemed to have been active military, naval, or air service for the purposes of any of the laws administered by the Secretary, regardless of whether the student was injured or disabled as a result of such duty.(2)Chapter 17 of this title shall apply to an individual described in paragraph (1) with respect to furnishing hospital care and medical services solely for an injury or disability incurred by the individual as a result of military training related to future active duty service performed as a student during the course of required training at a preparatory school of a service academy. An individual who receives such care and services under this paragraph may not be treated as a veteran for the purposes of any other provision of law solely by reason of receiving such care and services under this paragraph..(c)Small business concernsSection 8127(l) of title 38, United States Code, is amended by adding at the end the following new paragraph:(3)The term veteran, in accordance with sections 101 and 107 of this title, does not include an individual whose veteran status is based solely on the attendance of the individual as a student at a preparatory school of a service academy, regardless of whether the individual was injured or disabled as a result of duty performed as such a student..(d)Preference eligibleSection 2108 of title 5, United States Code, is amended—(1)in paragraph (4)(B), by striking ; and and inserting a semicolon;(2)in paragraph (5), by striking the period at the end and inserting ; and; and(3)by adding at the end the following new paragraph:(6)an individual whose veteran status is based solely on the attendance of the individual as a student at a preparatory school of a service academy, regardless of whether the individual was injured or disabled as a result of duty performed as such a student, may not be treated as a veteran, disabled veteran, or preference eligible..